791 So. 2d 1043 (2000)
Ex parte Jeremiah JACKSON.
(Re Jeremiah Jackson v. State).
1991742.
Supreme Court of Alabama.
November 3, 2000.
Angela Setzer and Randall Susskind of Equal Justice Initiative of Alabama, Montgomery; and Shirley Chapin, Tuscaloosa, for petitioner.
Bill Pryor, atty. gen., and James R. Houts, asst. atty. gen., for respondent.
HOOPER, Chief Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
MADDOX, HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.